Name: Commission Directive 2001/93/EC of 9 November 2001 amending Directive 91/630/EEC laying down minimum standards for the protection of pigs
 Type: Directive
 Subject Matter: agricultural policy;  health;  technology and technical regulations;  means of agricultural production
 Date Published: 2001-12-01

 Avis juridique important|32001L0093Commission Directive 2001/93/EC of 9 November 2001 amending Directive 91/630/EEC laying down minimum standards for the protection of pigs Official Journal L 316 , 01/12/2001 P. 0036 - 0038Commission Directive 2001/93/ECof 9 November 2001amending Directive 91/630/EEC laying down minimum standards for the protection of pigsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/630/EEC of 19 November 1991 laying down minimum standards for the protection of pigs(1) as amended, and in particular Article 5 thereof,Whereas:(1) Pursuant to Article 6 of Directive 91/630/EEC the Scientific Veterinary Committee adopted on 30 September 1997 an opinion regarding the welfare of intensively kept pigs.(2) Council Directive 98/58/EC of 20 July 1998 concerning the protection of animals kept for farming purposes(2), drawn up on the basis of the European Convention for the protection of animals kept for farming purposes, establishes Community provisions applying to all farmed animals in relation to construction requirements for animal housing, insulation, heating and ventilation conditions, equipment inspection and inspection of livestock. It is therefore necessary to deal with these matters in the Annex to Directive 91/630/EEC when more detailed requirements have to be established.(3) When pigs are kept in groups, appropriate management measures for their protection should be taken to improve their welfare.(4) Tail docking, tooth clipping and tooth grinding are likely to cause immediate pain and some prolonged pain to pigs. Castration is likely to cause prolonged pain which is worse if there is tearing of the tissues. Those practices are therefore detrimental to the welfare of pigs, especially when carried out by incompetent and inexperienced persons. As consequence, rules should be laid down to ensure better practices.(5) The abovementioned report of the Scientific Veterinary Committee recommended that, in the interests of their welfare, piglets should not be weaned from the sow aged less than 28 days, unless the health of either the sow or her piglets would otherwise be adversely affected or advantages for the health of the piglets justify an earlier weaning.(6) The measures provided for in this Directive are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DIRECTIVE:Article 1The Annex to Directive 91/630/EEC is replaced by the text in the Annex to this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 2003 at the latest. They shall forthwith communicate to the Commission the text of those provisions.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 3This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 9 November 2001For the CommissionDavid ByrneMember of the Commission(1) OJ L 340, 11.12.1991, p. 33.(2) OJ L 221, 8.8.1998, p. 23.ANNEXCHAPTER IGENERAL CONDITIONSIn addition to the relevant provisions of the Annex to Directive 98/58/EC, the following requirements apply:1. In the part of the building where pigs are kept continuous noise levels as loud as 85 dBA shall be avoided. Constant or sudden noise shall be avoided.2. Pigs must be kept in light with an intensity of at least 40 lux for a minimum period of minimum eight hours per day.3. The accommodation for pigs must be constructed in such a way as to allow the animals to:- have access to a lying area physically and thermally comfortable as well as adequately drained and clean which allow all the animals to lie at the same time,- rest and get up normally,- see other pigs; however, in the week before the expected farrowing time and during farrowing, sows and gilts can be kept out of the sight of conspecifics.4. Not withstanding Article 3(5), pigs must have permanent access to a sufficient quantity of material to enable proper investigation and manipulation activities, such as straw, hay, wood, sawdust, mushroom compost, peat or a mixture of such, which does not compromise the health of the animals.5. Floors must be smooth but not slippery so as to prevent injury to the pigs and so designed, constructed and maintained so as not to cause injury or suffering to pigs. They must be suitable for the size and weight of the pigs and, if no litter is provided, form a rigid, even and stable surface.6. All pigs must be fed at least once a day. Where pigs are fed in groups and not ad libitum or by an automatic system feeding the animals individually, each pig must have access to the food at the same time as the others in the group.7. All pigs over two weeks of age must have permanent access to a sufficient quantity of fresh water.8. All procedures intended as an intervention carried out for other than therapeutic or diagnostic purposes or for the identification of the pigs in accordance with relevant legislation and resulting in damage to or the loss of a sensitive part of the body or the alteration of bone structure shall be prohibited with the following exceptions:- a uniform reduction of corner teeth of piglets by grinding or clipping not later than the seventh day of life of the piglets leaving an intact smooth surface; boars' tusks may be reduced in length where necessary to prevent injuries to other animals or for safety reasons,- docking of a part of the tail,- castration of male pigs by other means than tearing of tissues,- nose ringing only when the animals are kept in outdoor husbandry systems and in compliance with national legislation.Neither tail docking nor reduction of corner teeth must be carried out routinely but only where there is evidence that injuries to sows' teats or to other pigs' ears or tails have occurred. Before carrying out these procedures, other measures shall be taken to prevent tail biting and other vices taking into account environment and stocking densities. For this reason inadequate environmental conditions or management systems must be changed.Any of the procedures described above shall only be carried out by a veterinarian or a person trained as provided in Article 5 of this Directive experienced in performing the applied techniques with appropriate means and under hygienic conditions. If castration or docking of tails is practised after seventh day of life, it shall only be performed under anaesthetic and additional prolonged analgesia by a veterinarian.CHAPTER IISPECIFIC PROVISIONS FOR VARIOUS CATEGORIES OF PIGSA. BOARSBoar pens must be sited and constructed so as to allow the boar to turn round and to hear, smell and see other pigs. The unobstructed floor area available to an adult boar must be at least 6 m2.Where pens are also used for natural service the floor area available to an adult boar must be at least of 10 m2 and the pen must be free of any obstacles. From 1 January 2003 this provision shall apply to all holdings newly built or rebuilt or brought into use for the first time after this date. From 1 January 2005 this provision shall apply to all holdings.B. SOWS AND GILTS1. Measures shall be taken to minimise aggression in groups.2. Pregnant sows and gilts must, if necessary, be treated against external and internal parasites. If they are placed in farrowing crates, pregnant sows and gilts must be thoroughly cleaned.3. In the week before the expected farrowing time sows and gilts must be given suitable nesting material in sufficient quantity unless it is not technically feasible for the slurry system used in the establishment.4. An unobstructed area behind the sow or gilt must be available for the ease of natural or assisted farrowing.5. Farrowing pens where sows are kept loose must have some means of protecting the piglets, such as farrowing rails.C. PIGLETS1. A part of the total floor, sufficient to allow the animal to rest together at the same time, must be solid or covered with a mat, or be littered with straw or any other suitable material.2. Where a farrowing crate is used, the piglets must have sufficient space to be able to be suckled without difficulty.3. No piglets shall be weaned from the sow at less than 28 days of age unless the welfare or health of the dam or the piglet would otherwise be adversely affected.However, piglets may be weaned up to seven days earlier if they are moved into specialised housings which are emptied and thoroughly cleaned and disinfected before the introduction of a new group and which are separated from housings where sows are kept, in order to minimise the transmission of diseases to the piglets.D. WEANERS AND REARING PIGS1. When pigs are kept in groups measures must be taken to prevent fighting which goes beyond normal behaviour.2. They should be kept in groups with as little mixing as possible. If pigs unfamiliar with one another have to be mixed, this should be done at as young an age as possible, preferably before or up to one week after weaning. When pigs are mixed they shall be provided with adequate opportunities to escape and hide from other pigs.3. When signs of severe fighting appear the causes shall be immediately investigated and appropriate measures taken such as providing plentiful straw to the animals, if possible, or other materials for investigation. Animals at risk or particular aggressors shall be kept separate from the group.4. The use of tranquillising medicaments in order to facilitate mixing shall be limited to exceptional conditions and only after consultation with a veterinarian.